[Cite as State ex rel. Conard v. Sezon, 2021-Ohio-1371.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


STATE OF OHIO ex rel.                                      :   PER CURIAM OPINION
DONTE CONARD,
                                                           :
                 Relator,                                      CASE NO. 2020-A-0058
                                                           :
        - vs -
                                                           :
MARIANNE SEZON (JUDGE)
COURT OF COMMON PLEAS                                      :
ASHTABULA COUNTY, OHIO,
                                                           :
                 Respondent.


Original Action for Writ of Mandamus.

Judgment: Petition dismissed.


Donte Conard, pro se, A762-864, Grafton Correctional Institution, 2500 South Avon-
Belden Road, Grafton, Ohio 44044 (Relator).

Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Prosecutor’s Office, 25 West Jefferson Street, Jefferson,
Ohio 44047 (For Respondent).



PER CURIAM.

        {¶1}     Respondent, Judge Marianne Sezon of the Ashtabula County Court of

Common Pleas, moves to dismiss relator, Donte Conard’s, petition for writ of

mandamus. We grant the motion and dismiss the petition.

        {¶2}     Conard, who is currently incarcerated, alleges that he filed a

“PostConviction Petition—Requesting for an Evidentiary Hearing” on October 8, 2020,
and that Judge Sezon denied the petition on November 5, 2020, without filing any

findings of fact and conclusions of law.      Conard contends the denial is not a final

appealable order until findings of fact and conclusions of law are filed.         Therefore,

Conard requests this court to compel Judge Sezon to issue findings of fact and

conclusions of law so that he may initiate an appeal therefrom.

       {¶3}   “It is well-settled that in order for a writ of mandamus to issue the relator

must demonstrate (1) a clear legal right to the relief prayed for; (2) respondents are

under a clear duty to perform the acts; and (3) relator has no plain and adequate

remedy in the ordinary course of law.”           (Citations omitted.)     State ex rel. Natl.

Broadcasting Co., Inc. v. Cleveland, 38 Ohio St.3d 79, 80, 526 N.E.2d 786 (1988).

       {¶4}   Judge Sezon moves to dismiss the petition, arguing Conard cannot

demonstrate that he has no adequate remedy at law. See Civ.R. 12(B)(6) (motion to

dismiss for failure to state a claim upon which relief can be granted).

       {¶5}   “In construing a complaint upon a motion to dismiss for failure to state a

claim, we must presume that all factual allegations of the complaint are true and make

all reasonable inferences in favor of the non-moving party.         Then, before we may

dismiss the complaint, it must appear beyond doubt that plaintiff can prove no set of

facts warranting a recovery.” (Internal citations omitted.) Mitchell v. Lawson Milk Co.,

40 Ohio St.3d 190, 192, 532 N.E.2d 753 (1988).

       {¶6}   Assuming Conard’s factual allegations are true—that Judge Sezon’s

denial of his postconviction relief petition did not include findings of fact and conclusions

of law—he can prove no set of facts warranting recovery in mandamus. Pursuant to

R.C. 2953.23(B), a judgment granting or denying postconviction relief is a final




                                             2
appealable order. R.C. 2953.21(H) requires a trial court to issue findings of fact and

conclusions of law when dismissing or denying a postconviction relief petition.

Recently, and prior to Conard filing his postconviction relief petition in the trial court, the

Supreme Court of Ohio clarified that, “[i]f a trial court errs by failing to issue statutorily

required findings of fact and conclusions of law, the petitioner may obtain relief by

raising that issue in an appeal from the trial court’s judgment.” State ex rel. Penland v.

Dinkelacker, 162 Ohio St.3d 59, 2020-Ohio-3774, 164 N.E.3d 336, ¶ 28, overruling

State ex rel. Ferrell v. Clark, 13 Ohio St.3d 3, 469 N.E.2d 843 (1984) and State v.

Mapson, 1 Ohio St.3d 217, 438 N.E.2d 910 (1982). Thus, Conard had an adequate

remedy at law by way of appeal from Judge Sezon’s denial of his postconviction relief

petition.

       {¶7}   Upon construing Conard’s allegations in a manner most favorable to him,

he fails to state a claim upon which relief in mandamus can be granted. Accordingly,

we grant Judge Sezon’s motion to dismiss. Civ.R. 12(B)(6); State ex rel. Kaylor v.

Bruening, 80 Ohio St.3d 142, 144, 684 N.E.2d 1228 (1997).

       {¶8}   The petition for writ of mandamus is dismissed.




MARY JANE TRAPP, P.J., THOMAS R. WRIGHT, J., MATT LYNCH, J., concur.




                                              3